DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a resource block group (RBG) size R in frequency domain being associated to the specific part of the carrier bandwidth, R representing the number of resource     blocks in an RBG, R being dependent on the specific part of the carrier bandwidth configured to the radio node, R having a value of a power of 2, R being associated to the specific part of the     carrier bandwidth according to a configured scheme, and R being an element of a set of RBG      sizes, the RBG sizes of the set relating to each other according to a power of 2” together with the other elements are the reasons for allowance.

2.	Regarding claim 10 – A radio node for a Radio Access Network, the radio node being configured to: transmit uplink data utilizing frequency resources based on allocation information received in a message, having an allocation information structure comprising a bitmap of a plurality of bits including mapping information, the frequency resources being in a bandwidth of a plurality of resource blocks in frequency domain for             transmitting the uplink data, the bandwidth being a specific part of the carrier bandwidth             configured to the radio node, the mapping information pertaining to the specific part of the          carrier bandwidth, and a resource block group (RBG) size R in frequency domain being associated to the specific part of the carrier bandwidth, R representing the number of resource blocks in an RBG, R being            
3.	Regarding claim 20 –  A non-transitory computer storage medium storing a computer program having instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a radio node in a Radio Access Network, the method comprising: transmitting uplink data utilizing frequency resources based on allocation information received in a message, having an allocation information structure comprising a bitmap of a plurality of bits including mapping information, the frequency resources being in a bandwidth of a plurality of resource blocks in frequency domain for             transmitting the uplink data, the bandwidth being a specific part of the carrier bandwidth             configured to the radio node, the mapping information pertaining to the specific part of the          carrier bandwidth, and a resource block group (RBG) size R in frequency domain being associated to the specific part of the carrier bandwidth, R representing the number of resource blocks in an RBG, R being            dependent on the specific part of the carrier bandwidth configured to the radio node, R having a value of a power of 2, R being associated to the specific part of the carrier bandwidth according  to a configured scheme, and R being an element of a set of RBG sizes, the RBG sizes of the set   relating to each other according to a power of 2.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 


Allowable Subject Matter

Claims 1-10, and 20-29 are allowable over the prior art of record.

Conclusion

Claims 1-10 and 20-29 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak et al. (US 2021/0391964 A1) discloses method and apparatus for transmitting reference signal in mobile communication system.
Akkarakaran et al. (US 2018/0063843 A1) discloses data channel resource allocation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
6 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465